80271: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-09994: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80271


Short Caption:RIVES, M.D. VS. FARRIS C/W 81052Court:Supreme Court


Consolidated:80271*, 81052Related Case(s):81052


Lower Court Case(s):Clark Co. - Eighth Judicial District - A739464Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:12/27/2019 / Haberfeld, StephenSP Status:Completed


Oral Argument:12/06/2021 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:12/06/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentBarry James Rives, M.D.Aimee L. Clark Newberry
							(Clark Newberry Law Firm)
						Chad C. Couchot
							(Schuering Zimmerman & Doyle LLP)
						Thomas J. Doyle
							(Schuering Zimmerman & Doyle LLP)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Kim Irene Mandelbaum
							(Mandelbaum, Ellerton & Associates)
						


Appellant/Cross-RespondentLaparoscopic Surgery of Nevada, LLCAimee L. Clark Newberry
							(Clark Newberry Law Firm)
						Chad C. Couchot
							(Schuering Zimmerman & Doyle LLP)
						Thomas J. Doyle
							(Schuering Zimmerman & Doyle LLP)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Kim Irene Mandelbaum
							(Mandelbaum, Ellerton & Associates)
						


Respondent/Cross-AppellantPatrick FarrisMicah S. Echols
							(Claggett & Sykes Law Firm)
						George F. Hand
							(Hand Page Sullivan Martin, LLC)
						Kimball J. Jones
							(Bighorn Law/Las Vegas)
						Jacob G. Leavitt
							(Bighorn Law/Las Vegas)
						


Respondent/Cross-AppellantTitina FarrisMicah S. Echols
							(Claggett & Sykes Law Firm)
						George F. Hand
							(Hand Page Sullivan Martin, LLC)
						Kimball J. Jones
							(Bighorn Law/Las Vegas)
						Jacob G. Leavitt
							(Bighorn Law/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


12/24/2019Filing FeeFiling Fee Paid. $250.00 from Nationwide Legal Nevada LLC.  Check no. 212918. (SC)


12/24/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-52011




12/24/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-52015




12/27/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC).19-52225




12/30/2019Notice/IncomingFiled Respondent's Notice of Cross-Appeal (REJECTED PER NOTICE ISSUED 12/31/19). (SC)19-52432




12/30/2019Notice of Appeal DocumentsFiled Case Appeal Statement (REJECTED PER NOTICE ISSUED 12/31/19). (sc)19-52433




12/31/2019Notice/OutgoingIssued Notice of Rejection of Filed Documents. (SC)19-52484




01/09/2020Filing FeeFiling Fee due for Cross-Appeal. (SC)


01/09/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)20-01109




01/09/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal) (SC)20-01112




01/10/2020Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)20-01356




01/13/2020Filing FeeE-Payment $250.00 from Kimball J. Jones. (SC)


01/13/2020Docketing StatementFiled Appellants/Cross-Respondents' Docketing Statement Civil Appeals. (SC)20-01474




01/21/2020Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals. (SC)20-02798




01/23/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 30, 2020, at 2:00 PM. (SC)20-03305




04/29/2020Notice/IncomingFiled Notice of Appearance (Micah S. Echols as counsel for Respondents/Cross-Appellants). (SC)20-16193




05/12/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 80271/81052. (SC)20-18057




05/14/2020Settlement Program ReportFiled Amended Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 80271/81052. (SC)20-18455




05/20/2020Settlement Order/ProceduralFiled Order Reinstating Briefing. We reinstate the deadlines for requesting transcripts and filing briefs. Appellants/cross-respondents (appellants) and respondents/cross-appellants (respondents) shall each have 14 days from the date of this order to file and serve a transcript request form. Appellants shall have 90 days from the date of this order to file and serve the opening brief and appendix on appeal. Respondents shall have 30 days from service of appellants' opening brief to file and serve a combined answering brief on appeal and opening brief on cross-appeal.  Appellants shall have 30 days from service of respondents' combined brief to file and serve a combined reply brief on appeal and answering brief on cross-appeal. Respondents shall have 14 days from service of appellants' combined brief to file and serve a reply brief on cross-appeal. (SC).20-19189




05/29/2020Notice/IncomingFiled Notice of Change of Address (Bighorn Law will be relocated to 2225 E. Flamingo Rd., Building 2, Suite 300, Las Vegas, NV  89119). (SC)20-20312




06/03/2020Transcript RequestFiled Respondents/Cross-Appellants Request for Transcript of Proceedings. Transcripts requested: 10/7/19, 10/10/19, 10/22/19, 11/01/19, 11/07/19, 11/13/19 and11/14/19.  To Court Reporter: Sandra Harrell. (SC)20-20896




06/15/2020Transcript RequestFiled Appellant/Cross-Respondent Certificate that no Transcripts are Being Requested. (SC).20-22243




06/16/2020Transcript RequestFiled Certificate That No Transcript is Being Requested (Titina Farris and Patrick Farris). (SC)20-22439




07/20/2020MotionFiled Stipulation to Consolidate Appeals and Extension of Time to File Opening Brief.  (Nos. 80271/81052). (SC)20-26431




07/28/2020Order/ProceduralFiled Order Approving Stipulation to Consolidate Appeals and for an Extension of Time.  Appellants/cross-respondents shall have until September 17, 2020, to file and serve a single opening brief on appeal and an appendix.  Nos. 80271/81052.  (SC)20-27425




09/16/2020MotionFiled Appellants/Cross-Respondents' Motion for Extension (Second) for Opening Brief and Appendix.  Nos. 80271/81052. (SC)20-34052




09/23/2020Order/ProceduralFiled Order Granting Motion.  Appellants/cross-respondents shall have until October 19, 2020, to file and serve the combined opening brief and appendix.  Nos. 80271/81052.  (SC)20-35032




10/13/2020MotionFiled Appellants' Motion for Permission to File Brief in Excess of Type-Volume Limitation (Including Declaration of Counsel and Certificate of Compliance).  Nos. 80271/81052. (SC)20-37508




10/13/2020BriefFiled Appellants' Opening Brief.  Nos. 80271/81052. (SC)20-37509




10/13/2020AppendixFiled Appellants' Appendix - Volume 1. Nos. 80271/81052. (SC)20-37524




10/13/2020AppendixFiled Appellants' Appendix - Volume 2.  Nos. 80271/81052. (SC)20-37525




10/13/2020AppendixFiled Appellants' Appendix - Volume 3.  Nos. 80271/81052. (SC)20-37527




10/13/2020AppendixFiled Appellants' Appendix - Volume 4.  Nos. 80271/81052. (SC)20-37531




10/13/2020AppendixFiled Appellants' Appendix - Volume 5.  Nos. 80271/81052. (SC)20-37532




10/13/2020AppendixFiled Appellants' Appendix - Volume 6.  Nos. 80271/81052. (SC)20-37533




10/13/2020AppendixFiled Appellants' Appendix - Volume 7. Nos. 80271/81052. (SC)20-37534




10/13/2020AppendixFiled Appellants' Appendix - Volume 8. Nos. 80271/81052. (SC)20-37535




10/13/2020AppendixFiled Appellants' Appendix - Volume 9. Nos. 80271/81052. (SC)20-37536




10/13/2020AppendixFiled Appellants' Appendix - Volume 10. Nos. 80271/81052. (SC)20-37537




10/13/2020AppendixFiled Appellants' Appendix - Volume 11. Nos. 80271/81052. (SC)20-37538




10/13/2020AppendixFiled Appellants' Appendix - Volume 12. Nos. 80271/81052. (SC)20-37539




10/13/2020AppendixFiled Appellants' Appendix - Volume 13. Nos. 80271/81052. (SC)20-37540




10/13/2020AppendixFiled Appellants' Appendix - Volume 14. Nos. 80271/81052. (SC)20-37541




10/13/2020AppendixFiled Appellants' Appendix - Volume 15.  Nos. 80271/81052. (SC)20-37542




10/13/2020AppendixFiled Appellants' Appendix - Volume 16.  Nos. 80271/81052. (SC)20-37543




10/13/2020AppendixFiled Appellants' Appendix - Volume 17.  Nos. 80271/81052. (SC)20-37544




10/13/2020AppendixFiled Appellants' Appendix - Volume 18.  Nos. 80271/81052. (SC)20-37545




10/13/2020AppendixFiled Appellants' Appendix - Volume 19.  Nos. 80271/81052. (SC)20-37546




10/13/2020AppendixFiled Appellants' Appendix - Volume 20.  Nos. 80271/81052. (SC)20-37547




10/13/2020AppendixFiled Appellants' Appendix - Volume 21.  Nos. 80271/81052. (SC)20-37548




10/13/2020AppendixFiled Appellants' Appendix - Volume 22.  Nos. 80271/81052. (SC)20-37549




10/13/2020AppendixFiled Appellants' Appendix - Volume 24.  Nos. 80271/81052. (SC)20-37550




10/13/2020AppendixFiled Appellants' Appendix - Volume 23.  Nos. 80271/81052. (SC)20-37563




10/13/2020AppendixFiled Appellants' Appendix - Volume 25. Nos. 80271/81052. (SC)20-37551




10/13/2020AppendixFiled Appellants' Appendix - Volume 26.  Nos. 80271/81052. (SC))20-37552




10/13/2020AppendixFiled Appellants' Appendix - Volume 27.  Nos. 80271/81052. (SC)20-37553




10/13/2020AppendixFiled Appellants' Appendix - Volume 28.  Nos. 80271/81052. (SC)20-37554




10/13/2020AppendixFiled Appellants' Appendix - Volume 29.  Nos. 80271/81052. (SC)20-37556




10/13/2020AppendixFiled Appellants' Appendix - Volume 30.  Nos. 80271/81052. (SC)20-37557




10/13/2020AppendixFiled Appellants' Appendix - Volume 31.  Nos. 80271/81052. (SC)20-37560




10/16/2020Order/ProceduralFiled Order Granting Motion. Appellant's motion for leave to file an opening brief in excess of the type-volume limitation is granted.  The opening brief and appendix were filed on October 13, 2020. Respondents/cross-appellants shall have until November 12, 2020, to file and serve a single combined answering brief on appeal in Docket Nos. 80271 and 81052 and opening brief on cross-appeal in Docket No. 80271.  Nos. 80271/81052. (SC)20-38149




11/05/2020MotionFiled Respondents/Cross-Appellants'  Motion to Extend Time to File Answering Brief on Appeal and Opening Brief on Cross-Appeal. Nos. 80271/81052 (SC)20-40456




11/05/2020MotionFiled Respondents/Cross-Appellants'  Motion to Extend Time to File Answering Brief on Appeal and Opening Brief on Cross-Appeal. Nos. 80271/81052 (SC)20-40465




11/05/2020MotionFiled Respondent/Cross-Appellants' Motion for Leave to File Video Recording as Part of Respondents'/Cross-Appellants' Appendix. Nos. 80271/81052. (SC)20-40557




11/06/2020Notice/IncomingFiled Respondent/Cross-Appellant's Notice of Constitutional Challenge to NRS 41A.035. Nos. 80271/81052. (SC)20-40731




11/10/2020Order/ProceduralFiled Order Granting Motions. The motion for an extension of time to file the combined brief is granted. Combined answering brief on appeal and opening brief on cross-appeal due: January 11. 2021. Respondents' motion to transmit an original exhibit is granted.  The clerk of the district court shall have 14 days from the date of this order to transmit to this court Trial Exhibit 10. Nos. 80271/81052. (SC)20-41167




01/11/2021MotionFiled Motion for Extension of Time to File Respondents/Cross-Appellants' Answering Brief on Appeal and Opening Brief on Cross-Appeal and Appendix (Second Request).  Nos. 80271/81052. (SC)21-00824




01/15/2021Order/ProceduralFiled Order Granting Motion.  Respondents/cross-appellants shall have until February 10, 2021, to file and serve the combined answering brief on appeal and opening brief on cross-appeal.  Nos. 80271/81052.  (SC)21-01372




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 1.  Nos. 80271/81052.  (SC)21-04071




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 2.  Nos. 80271/81052. (SC)21-04072




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 3.  Nos. 80271/81052. (SC)21-04073




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 4.   Nos. 80271/81052. (SC)21-04074




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 5. Nos. 80271/81052. (SC)21-04076




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 6.  Nos. 80271/81052. (SC)21-04077




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 7.  Nos. 80271/81052. (SC)21-04078




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 8.  Nos. 80271/81052. (SC)21-04079




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 9.  Nos. 80271/81052. (SC)21-04081




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 10.  Nos. 80271/81052. (SC)21-04082




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 11.  Nos. 80271/81052. (SC)21-04083




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 12.  Nos. 80271/81052. (SC)21-04084




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 13.  Nos. 80271/81052. (SC)21-04085




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 14.  Nos. 80271/81052. (SC)21-04086




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 15.  Nos. 80271/81052. (SC)21-04087




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 16.  Nos. 80271/81052. (SC)21-04088




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 17.  Nos. 80271/81052. (SC)21-04089




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 18.  Nos. 80271/81052. (SC)21-04090




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 19.  Nos. 80271/81052. (SC)21-04091




02/10/2021AppendixFiled Respondents/Cross-Appellants' Appendix, Vol. 20.  Nos. 80271/81052. (SC)21-04092




02/10/2021MotionFiled Respondents/Cross-Appellants' Motion for Extension of Time to File Answering Brief on Appeal and Opening Brief on Cross-Appeal (Third Request).   Nos. 80271/81052. (SC)21-04093




02/18/2021Order/ProceduralFiled Order Granting Motion.  Respondents/cross-appellants shall have until February 24, 2021, to file and serve the combined answering brief on appeal and opening brief on cross-appeal.  Nos. 80271/81052.  (SC)21-04818




02/24/2021MotionFiled Motion for Extension of Time to File Respondents/Cross-Appellants' Answering Brief on Appeal and Opening Brief on Cross-Appeal (Fourth Request). Nos. 80271/81052.  (SC)21-05522




02/24/2021Notice/IncomingFiled Certificate of Service for Respondents/Cross-Appellants' Appendix.  Nos. 80271/81052. (SC)21-05524




03/03/2021BriefFiled Respondent/Cross-Appellants' Answering Brief on Appeal and Opening Brief on Cross-Appeal.  Nos. 80271/81052 (SC)21-06298




03/04/2021Order/ProceduralFiled Order Granting Motion. The motion for a fourth extension of time to file the combined brief is granted. Respondents/cross-appellants' combined brief was filed on March 3, 2021. Appellants/cross-respondents shall have until April 2, 2021, to file and serve a single combined reply brief on appeal in Docket Nos. 80271 and 81052 and answering brief on cross-appeal in Docket No. 80271.  Nos. 80271/81052 (SC)21-06339




03/04/2021BriefFiled Respondents/Cross-Appellants' Amended Answering Brief on Appeal and Opening Brief on Cross-Appeal. Nos. 80271/81052. (SC)21-06382




03/26/2021BriefFiled Appellants'/Cross-Respondents' Reply Brief on Appeal and Answering Brief on Cross-Appeal.  Nos. 80271/81052.  (SC)21-08761




03/29/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents/Cross-Appellants' Reply Brief due:  April 23, 2021.  Nos. 80271/81052.  (SC)21-08918




04/23/2021MotionFiled Motion for Extension of Time to File Respondents/Cross-Appellants' Reply Brief on Cross-Appeal (Second Request).  Nos. 80271/81052.  (SC)21-11788




04/30/2021Order/ProceduralFiled Order Denying Motion.  Farris shall have 7 days from the date of this order to file and serve a reply brief on cross-appeal in Docket No. 80271.  Nos. 80271/81052.  (SC)21-12468




05/07/2021BriefFiled Respondents/Cross-Appellants' Reply Brief on Cross-Appeal. Nos. 80271/81052.  (SC)21-13218




05/10/2021Case Status UpdateBriefing Completed/To Screening.  Nos. 80271/81052.  (SC)


10/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for November 4, 2021, at 10:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.  Nos. 80271/81052.  (SC)21-28559




10/06/2021MotionFiled Joint Motion to Postpone Oral Argument and For Additional Time for Argument.  Nos. 80271/81052.  (SC)21-28676




10/07/2021Order/ProceduralFiled Order Granting Motion and Rescheduling Oral Argument.  The oral argument currently scheduled for November 4, 2021, at 10:30 a.m. is vacated and rescheduled for December 6, 2021, at 1:30 p.m. in Las Vegas.  Argument shall be limited to 40 minutes.  Nos. 80271/81052.  (SC)21-28810




11/11/2021Notice/IncomingFiled Notice of Change of Address. Nos. 80271/81052 (SC)21-32429




11/24/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-33770




12/06/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court En Banc. Nos. 80271/81052. (SC).


03/31/2022Opinion/DispositionalFiled Authored Opinion. "Reversed in part, vacated in part, and remanded." Before the Court En Banc. Author: Cadish, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 17. En Banc. Nos. 80271/81052. (SC).22-09994




04/25/2022RemittiturIssued Remittitur.  Returned Original Exhibit: Plaintiff's Exhibit 10.  Nos. 80271/81052.  (SC)22-12968




04/25/2022Case Status UpdateRemittitur Issued/Case Closed.  Nos. 80271/81052.  (SC)


05/20/2022RemittiturFiled Remittitur. Received by District Court Clerk on April 29, 2022. Nos. 80271/81052. (SC)22-12968





Combined Case View